Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
In the claims, please amend claim 18 so that it depends on claim 15 rather than canceled claim 16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a computer-implemented method for generating virtual reality content in a web browser, the web browser viewable through a head mounted display of an HMD user, the method comprising: accessing a webpage having content items, the content items being associated with one or more displayable objects selectively tagged with pre-assigned depth values that are selectable for activation in response to a field of view of the HMD user being pointed toward specific ones of the displayable objects; detecting that the field of view of the HMD user is being pointed toward one or more of the displayable objects when viewing the webpage using the HMD; identifying the respective pre-assigned depth values associated with the one or more displayable objects in the field of view of the HMD user, said pre-assigned depth values are defined to extend radially outward from a center of the field of view of the HMD user; and activating the pre-assigned depth values for the one or more displayable objects in the field of view of the HMD user for rendering a 3-dimensional view for the one or more displayable objects to appear on a display associated with the HMD based on the pre-assigned depth values of the one or more displayable objects, and tracking and changing the field of view of the HMD based on a determined position of the HMD, said activating the pre-assigned depth values includes rendering a right eye image and a left eye image such that the one or more displayable objects are stereoscopically shifted with respect to one another in the right eye image and the left eye image, wherein the one or more displayable objects that are viewable in the field of view of the HMD user are rendered oriented along a radius from the center of the field of view of the HMD user.  The closest prior art, a combination of Dimitrov and Seo discloses rendering 3d web page objects in a virtual space.  The combination however, fails to disclose rendering such objects oriented along a radius from the center of the user’s field of view.  These references instead orient objects based on world coordinates and not relative to the user view axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715